DETAILED ACTION
This action is in response to the original filing on 09/15/2021.  Claims 1-9 and 11 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 7-9, and 11 are objected to because of the following informalities:  
Claim 11 is an improper independent claim and should be rewritten into proper independent claim format.
Claim 1 [line 5] recites ‘the size of a display region’; however, it should recite - - a size of a display region - -.
Claim 1 [line 7] recites ‘the image displayed by the image display unit’; however, it should recite - - the image - -.
Claim 2 [line 2] recites ‘the size of a display region of a GUI component’; however, it should recite - - a size of a display region of a GUI component - -.
Claim 2 [line 4] recites ‘the name of the GUI component’; however, it should recite - - a name of the GUI component  - -.
Claim 3 [line 3] recites ‘the image displayed by the image display unit’; however, it should recite - - the image - -.
Claim 4 [line 3] recites ‘the character font and the character size’; however, it should recite - - a character font and a character size - -.
Claim 4 [line 9] recites ‘the changed character string’; however, it should recite - - a changed character string - -.
Claim 7 [line 2] recites ‘the longest character string’; however, it should recite - - a longest character string  - -.
Claim 8 [line 3] recites ‘the character font and character size’; however, it should recite - - a character font and a character size - -.
Claim 8 [line 3] recites ‘the character font and character size’; however, it should recite - - the character font and the character size - -.
Claim 9 [line 5] recites ‘the size of a display region’; however, it should recite - - a size of a display region - -.
Claim 9 [line 7] recites ‘the image displayed by the image display step’; however, it should recite - - the image - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A development assistance device, an image display unit, a character display unit, image operation reception unit, and output unit in claims 1-8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding claim 11, claim 11 recites a computer-readable recording media.  However, the specification does not define what type of medium is included in the computer-readable recording media.  According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases.  Therefore, examiner interprets the computer-readable memory device as including any type of medium which includes carrier medium such as signals.  Signals are directed to a non-statutory subject matter.  Thus, claim 11 is rejected under 35 U.S.C. 101 for directing to a non-statutory subject matter.  Applicant is advised to amend to “non-transitory computer-readable recording media” to overcome this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “each of which.”  It is unclear as to which previously recited limitation ‘of which’ is intended to refer.  For the purposes of examination, this limitation is interpreted as:
display settings of each of a plurality of character strings, wherein the each character string of the plurality of character strings is displayed in a corresponding one of a plurality of display modes

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1.  Consequently, claim 9 is rejected for the same reasons.
Regarding claims 2-8 and 11, claims 2-8 and 11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 3, claim 3 recites “the size of the image displayed by the image display unit” and ‘the image whose size has been changed.’  It is unclear how these limitations are intended to relate to ‘an image having a size corresponding to the size of a display region commonly allocated to the plurality of character strings’ recited in claim 1.  For the purposes of examination, this limitation is interpreted as:
an image operation reception unit that receives a user operation for changing a second size of the image, wherein when the user operation is received by the image operation reception unit, the image display unit displays the image in the second size of the image

Regarding claim 5, claim 5 recites “different colors from each other.”  It is unclear as to which previously recited limitation ‘each other’ is intended to refer.  For the purposes of examination, this limitation is interpreted as:
displays the plurality of character strings in different colors

Regarding claim 8, claim 8 recites “the size of the image displayed by the image display unit” and “the display region common to the plurality of character strings.”  It is unclear how these limitations are intended to relate to ‘an image having a size corresponding to the size of a display region commonly allocated to the plurality of character strings’ recited in claim 1.  For the purposes of examination, this limitation is interpreted as:
a second size of the image as the size of the display region commonly allocated to the plurality of character strings

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 9639528 B1, published 05/02/2017), hereinafter Hoffman, in view of Goldberger et al. (US 20150347396 A1, published 12/03/2015), hereinafter Goldberger.

	Regarding claim 1, Hoffmann teaches the claim comprising:
A development assistance device that assists a user in examining display settings of each of a plurality of character strings, each of which is displayed in a corresponding one of a plurality of display modes, the development assistance device comprising (Hoffman Figs. 1-8; col. 5 [line 18], a user interface (“UI”) text space calculation unit described below that can provide visual designers and graphical interface developers with adequate space to accommodate other language versions in their designs; there is no need for additional work after translation, and there are fewer corrections to be made such that the user experience can be the same in each of the supported languages; col. 6 [line 20], selection dialog box 200 includes a text entry field 206 for entering the source language and a listing of available languages 208 for the source language to be translated into; col. 6 [line 31], FIG. 2B depicts an example embodiment of a translation vector selection menu comprising a plurality of translation vectors; the English word “send” has been translated into Chinese, French, Spanish, German, and Russian; the selected translation vector 212 corresponds to the intended meaning of the English word “send” into the various target languages as shown; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; col. 7 [line 44], the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements; the display size can be adjusted manually by a user; col. 8 [line 4], FIG. 4A depicts a block diagram of an example embodiment of a system configured according to the techniques described herein; a UI development application 432; col. 11 [line 51], the visual element adjustment unit 446 may then be utilized to adjust the display area of visual elements in the graphical interface of the client system 430 to conform to the recommended minimum text string lengths from the UI text space calculation unit 434):
an image display unit that displays an image having a size corresponding to the size of a display region commonly allocated to the plurality of character strings; and a character display unit that simultaneously displays the plurality of character strings and the image displayed by the image display unit (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], in FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM). one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements; the display size can be adjusted manually by a user; as shown, the adjusted display element 328 comprises a display area that is larger than the previous display area of the original display element 320)
However, Hoffman fails to expressly disclose simultaneously displays the plurality of character strings over the image.  In the same field of endeavor, Goldberger teaches:
simultaneously displays the plurality of character strings over the image (Goldberger Figs. 1-10; [0021], a menu object labeled “Help” in English may be labeled as “Ayuda” in Spanish, “Aider” in French, “Hilfe” in German, and so on; an NDT user may select a language appropriate to his or her background, and operate the portable NDT system more efficiently; customizations may also be distributed; [0045], FIG. 9 depicts an embodiment of the LCD panel 180 where the GUI 182 is displaying a screen 220 that may be used to edit and/or to add language text; a string editor 222 is provided; auto translate may also be used, where the user 48 types text and the editor 222 may automatically translates the text to a desired language; [0046], the techniques described herein enable a user to edit text respecting size constraints so as to not overhang or over fit desired areas; a text 228 in French is presented inside of the button 224, based on an English text 230; [0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0049], a button 238 is depicted, suitable for enabling machine translation; the text 230 and/or 231 may be selected and the button 238 may then be activated; the user may additionally or alternatively type text in a first language in the controls 224, 232, and then activate the button 238 to convert the typed text into a second language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated simultaneously displays the plurality of character strings over the image as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1.  Consequently, claim 9 is rejected for the same reasons.

Regarding claim 2, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
wherein the size of the display region is the size of a display region of a GUI component, and each of the plurality of character strings is a character string indicating the name of the GUI component and written in a corresponding one of a plurality of languages (Hoffman Figs. 1-8; col. 6 [line 31], FIG. 2B depicts an example embodiment of a translation vector selection menu comprising a plurality of translation vectors; the English word “send” has been translated into Chinese, French, Spanish, German, and Russian; the selected translation vector 212 corresponds to the intended meaning of the English word “send” into the various target languages as shown; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], n FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM). one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315)

Regarding claim 3, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
further comprising an image operation reception unit that receives a user operation for changing the size of the image displayed by the image display unit, wherein when the user operation is received by the image operation reception unit, the image display unit displays the image whose size has been changed in accordance with the user operation (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], n FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM); one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], as shown, the adjusted display element 328 comprises a display area that is larger than the previous display area of the original display element 320; the display area of the display element 328 accommodates all of the translations of the text string “send” in the selected translation vector in all of the designated target languages, including the longest translation in Russian)

Regarding claim 4, Hoffman in view of Goldberger teaches all the limitations of claim 1.  Goldberger further teaches:
further comprising a character operation reception unit that receives a user operation for changing at least one of the character font and the character size of at least one character string of the plurality of character strings displayed by the character display unit, and when the user operation is received by the character operation reception unit, the character display unit changes at least one of the character font and the character size of the character string being a target of the user operation in accordance with the user operation, and displays the changed character string (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising a character operation reception unit that receives a user operation for changing at least one of the character font and the character size of at least one character string of the plurality of character strings displayed by the character display unit, and when the user operation is received by the character operation reception unit, the character display unit changes at least one of the character font and the character size of the character string being a target of the user operation in accordance with the user operation, and displays the changed character string as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).

Regarding claim 7, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
wherein the character display unit sets the longest character string of the plurality of character strings to a predetermined color (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 7 [line 44], n FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM); one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements (as shown and described, the longest character string character string is displayed, which includes displaying in a color); the display size can be adjusted manually by a user; the adjusted display element 328 comprises a display area that is larger than the previous display area of the original display element 320; the display area of the display element 328 accommodates all of the translations of the text string “send” in the selected translation vector in all of the designated target languages, including the longest translation in Russian)
Goldberger further teaches:
wherein the character display unit sets the longest character string of the plurality of character strings to a predetermined color, and superimposes and displays the plurality of character strings (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language  (as shown and described, the longest character string character string is displayed, which includes displaying in a color))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the character display unit sets the longest character string of the plurality of character strings to a predetermined color, and superimposes and displays the plurality of character strings as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).

Regarding claim 8, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
further comprising an output unit that outputs, to the outside, the character font and character size, and the size of the image displayed by the image display unit as the size of the display region common to the plurality of character strings, when the user confirms that the plurality of character strings are all accommodated in the image (Hoffman Figs. 1-8; col. 6 [line 57], system 300 includes a graphical interface 315 and a UI text calculation unit 334; the graphical interface 315 includes a display element 320 containing the English source text string “send”; the display area of the display element 320 is optimized for the English version of the text string; col. 6 [line 66] – col. 7 [line 7], when a user (e.g., graphics designer) enters the text string “send” into the display element 320, the input data and settings 322 corresponding to the text string may be sent to the UI text space calculation unit 334; the input data and settings 322 may include the source text of the text string “Send”, the actual length in characters of the source text string in the source language (English); the actual length may be provided in number of pixels (“px”) or EM units; col. 7 [line 8], an “EM” is a unit used in typography to measure the width and height of printed matter in comparison to the used type. One EM unit equals the height of a capital character in its current font and styling; col. 7 [line 44], in FIG. 3, the input data and settings 322 also includes the font settings “Arial/14px/Normal”; this information is provided to the UI text space calculation unit 434; in response, the UI text space calculation unit 434 provides to the graphical interface 315 information relating to the longest translation 326; the longest translation 326 specifies the language (Russian) for the longest translation and the text of the longest translation; the longest translation 326 further specifies the minimum length of the longest translation in characters (18 chars), in pixels (121 px), and in EM units (7 EM). one or all of these units of minimum length may be provided by the UI text space calculation unit 434 to the graphical interface 315; col. 7 [line 58] – col. 8 [line 3], the information relating to the longest translation 326 may be received at the graphical interface 315 of the client system and used to adjust the size of the display elements; the display size can be adjusted manually by a user (font and character sizes of the translation are provided in the user interface and the font and character size of the source are visible in 328 when the user confirms that the plurality of character strings are all accommodated in the image))
Goldberger further teaches:
the character font and character size of each of the plurality of character strings displayed by the character display unit as the character font and character size of each of the plurality of character strings (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language (as shown and described, the character font and character size of each of the plurality of character strings displayed when the user confirms that the plurality of character strings are all accommodated in the image))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the character font and character size of each of the plurality of character strings displayed by the character display unit as the character font and character size of each of the plurality of character strings as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).

Regarding claim 11, Hoffman in view of Goldberger teaches all the limitations of claim 1, further comprising:
A computer-readable recording media, in which an information processing program for making a computer function as the development assistance device according to claim 1 and for making the computer function as each of units of the development assistance device is recorded (Hoffman Figs. 1-8; col. 3 [line 26], a system is disclosed comprising a computer device comprising a processor, graphical interface, and a system memory in communication with the processor via a communication medium; the system memory may be configured to store programmed computer code, which when executed by the processor, causes the processor to perform operations for accommodating a plurality of translations of a source text string into a limited available display area of a visual element in the graphical interface; col. 3 [line 54], a computer readable storage medium is disclosed embodying programmed computer code, which when executed by a computer system, causes the computer system to perform operations for accommodating a plurality of translations of a source text string into a limited available display area of a visual element in a graphical interface of a client computer system; col. 16 [line 15], FIG. 8 depicts an example overview block diagram of a data processing system upon which the embodiments described herein may be implemented; col. 16 [line 46], a storage device 803 is also provided for storing information and instructions; any other computer-readable medium from which a computer can read data and instructions; see rejection of claim 1 above)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Goldberger in further view of Kutsumi et al. (US 20110209044 A1, 08/25/2011), hereinafter Kutsumi.

Regarding claim 5, Hoffman in view of Goldberger teaches all the limitations of claim 1.  Goldberger further teaches:
wherein the character display unit superimposes and displays the plurality of character strings in colors (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the character display unit superimposes and displays the plurality of character strings in colors as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).
However, Hoffman in view of Goldberger fails to expressly disclose different colors from each other.  In the same field of endeavor, Kutsumi teaches:
different colors from each other (Kutsumi Figs. 1-8; abs. the color regarding the original text 411 is changed to be a low visibility color, and the color regarding the translation 421 is changed to be a high visibility color; [0128], it should be noted that the original texts 411, 412 in the document image 4 are shown as light black; the color of original texts 411, 412 is changed from the original color (i.e., the color of original texts 411, 412 in the document image 4 is changed from the color of original texts 411, 412 in the original text image 400); [0130], the color of translations 421, 422 is red in the document image 4; [0131], the red translations 421, 422 are written in the interline spaces of light black original texts 411, 412; [0134], the colors of original texts 411, 412 are different from the colors of translations 411, 412; [0135], characters included in the translations 421, 422 overlay characters included in the original texts 411, 412 as shown in FIG. 4B; [0137], the original texts 411, 412 are shown as light black and the translations 421, 422 are shown as red)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated different colors from each other as suggested in Kutsumi into Hoffman in view of Goldberger.  Doing so would be desirable because previous solutions that overlay translations on original text when size is limited are difficult to read (see Kutsumi [0010-0013]).  Displaying original text and translations in different colors improves readability (see Kutsumi [0134]).  If the colors of original texts were the same as the colors of translations, not only the readabilities of original texts but also the readabilities of translations are reduced (see Kutsumi [0136]).  Additionally, the translations can be made easier to read (see Kutsumi [0138]).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Goldberger in further view of Lee et al. (US 20150128037 A1, 05/07/2015), hereinafter Lee.

Regarding claim 6, Hoffman in view of Goldberger teaches all the limitations of claim 1.  Goldberger further teaches:
wherein the character display unit superimposes and displays all of the plurality of character strings in a color (Goldberger Figs. 1-10; [0046-0047], the depicted embodiment shows an English text 231 and an equivalent French text 232; the text 232 being disposed inside of the control 226 (e.g., a text label box 226); as the user 48 translates the text 231 into the text 232 and types the text 232 inside the control 226, the user can visually track the amount of text that may comfortably fit inside of the control 226; the GUI 182 may provide visual indications suitable for determining whether certain translations would fit inside a certain portions of the GUI 182; [0048], also depicted are fonts controls, such as the font sizing controls 234 and 236; the user 48 may select, for example, the text 228 and/or the text 232, and then activate the button 234 to reduce font size, for example, to enable longer strings to fit within the controls 224 and/or 226; the user may select the text 228 and/or 232 and then subsequently activate button 236 to enlarge the text; other controls not shown may be provided, such as controls that provide for changing properties of the text 228, 226, such as font type, font color, the use of bolding, the use of italics, the use of various font types (e.g., Verdana, Times New Roman, as well as Unicode fonts such as Arabic, Chinese, Japanese, and so on); a wide variety of properties for the text 228, 232 may be changed via the GUI 182 to provide for enhanced user customization of the edited or created language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the character display unit superimposes and displays all of the plurality of character strings in a color as suggested in Goldberger into Hoffman.  Doing so would be desirable because the subject matter disclosed herein relates to internationalization support (see Goldberger [0001]).  It would be beneficial to improve the language support (see Goldberger [0002]).  By enabling on-device customization of a variety of language support features, the techniques described herein may provide for improved operational effectiveness and user-centric support (see Goldberger [0021]).  Additionally, by displaying two languages within the control, the user can visually track the amount of text that may comfortably fit inside of the control 226 (see Goldberger [0047]).  The user more efficiently translates the text 230, 231, into the text 228, 232 thus minimizing an amount of translation effort (see Goldberger [0049]).  Additionally, providing a wide variety of properties for the text 228, 232 may be changed via the GUI 182 provides for enhanced user customization of the edited or created language (see Goldberger [0048]).
However, Hoffman in view of Goldberger fails to expressly disclose different a semi-transparent color.  In the same field of endeavor, Lee teaches:
a semi-transparent color (Lee Figs. 1-13; [0135], the controller 180 concurrently outputs the translation-target information and the translation-source information portion on the translation window through the use of the transparency adjustment of the translation window; [0140], in FIG. 4A(a), the screen information is output; [0141], the controller 180 translates the translation-source information portion of the screen; [0143], when the translation window is output, the controller 180 translates the translation-source information portion of the screen information, which is output to the region in which the translation window is positioned, using the translation function unit. For example, as illustrated in FIG. 4A(b); [0144], the translation window in a manner that is superimposed onto the screen information; [0146], the controller 180 adjusts the transparency of each of the translation-source information portion and the translation-target information and outputs them; accordingly, the user can concurrently view the pre-translation translation-source information portion and the translation-target information into which the translation-source information portion is translated; [0150], concurrent outputting of the screen information portion and the translation-target information through the user of the transparency adjustment of the translation window as illustrated in FIG. 4A(b); [0218], FIGS. 13A and 13B are diagrams for describing a method of adjusting the transparency of the translation window; [0219], a translation window 1400 is output to one region of the display unit 151 in a manner that is superimposed onto the one region of the display unit 151; the controller 180 adjusts the transparency of the translation window and thus concurrently outputs the screen information that is output to the display unit 151 and the translation-target information that is output to the translation window 1400; [0221], as illustrated in FIG. 13A, the user can apply the touch input to the graphic object 1410 for adjusting the transparency; based on the user's touch, the controller 180 adjusts the transparency of the translation window; as illustrated in FIG. 13B, the controller 180 lowers the transparency of the translation window)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a semi-transparent color as suggested in Lee into Hoffman in view of Goldberger.  Doing so would be desirable because an object of the detailed description is to provide a method of outputting translation-target information into which screen information being output to a display unit is translated (see Lee [0009]).  The translation window in which the translation-target information is included may be output to the region on which the translation-source information portion is displayed, in a manner that is superimposed onto the region on which the translation-source information portion is displayed, and the translation window may be configured in such a manner that the translation-source information portion can be recognized through the translation window by a user (see Lee [0014]).  The system of Lee would improve the system of Goldberger by providing a flexible translation tool that can translate desired portions of a screen in a preferred size (see Lee [0161]).  The user can further set a desired transparency level (see Lee [0218]) such that the user can better view translations according to their display preferences.  The user can translate one portion of the screen information that is output to his/her desired region (see Lee [0222]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kleine-Horst (US 20160162166 A1) see Figs. 1-9 and [0076-0083].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143